SCHWELB, Associate Judge,
concurring:
I concur in the court’s reversal of Vaas’ criminal contempt conviction, and I am in substantial agreement with the majority opinion. On the merits, I add only that, early in the case, the trial judge expressed befuddlement regarding the meaning óf “one-block radius”:
What it says here is Montello Avenue and Florida Avenue. Which, you know, I mean, that’s his specific location. And, a one block radius. And, so, a one block radius would be what off Montello? Would be what? ... What is a one block radius? ... I mean, you know, I guess I’m not real clear. He’s told to stay off that particular locale where he was arrested and I’m all right with that. But, I don’t know— what is a one block radius? What does that mean from Montello Avenue? ... Yeah, I don’t know what that means.
Vaas was thus found guilty of criminal contempt for violating an order which, at least initially, even the judge did not understand. Moreover, as Judge Washington points out for the court, the issue was further clouded when the judge told Vaas that he could be locked up if he was found within a one-block area (not radius) of 1127 Montello Avenue. To sustain a conviction oh these facts, we would have to reach out to find justification for doing so. This is not our task, especially in a criminal case.
Near the conclusion of the majority opinion, the court suggests that future stay-away orders should “set more defined parameters, using maps if practicable.” I cannot disagree with this suggestion whenever a stay-away order is issued,9 but I have some question whether, all things considered, such orders are always worth the candle.
More than twenty-two years ago, a judge of the Superior Court10 was called upon to decide, in a solicitation for prostitution case, whether he should order, as a condition of release, that the defendant, one Nicole Bernard, be required to stay away during the night-time hours from certain areas of our city in which prostitution was said to be rampant.11 Ms. Bernard’s attorney argued, inter alia, that such an order would be “akin to exile,” *49“contrary to Magna Carta (1215),” and would infringe upon the fundamental right to travel. The court rejected these contentions, and concluded that a trial judge has the authority, once probable cause has been shown, to condition the defendant’s release on compliance with an area stay-away order. See United States v. Bernard, 109 Daily Wash. L. RptR. 2213 (Super.Ct.D.C.1981) (Bernard I); United States v. Bernard, 109 Daily Wash. L. RptR. 2629 (Super.Ct.D.C.1981) (Bernard ID.
Nevertheless, the judge decided, in the exercise of his discretion, not to enter the requested order. In Bernard I, he did so on the following ground:
It is evident that, in barring the defendant from an area of the city, the Court would be prohibiting conduct that is otherwise perfectly lawful. The release form which the defendant signed advised her in block capitals that “YOU ARE NOT TO COMMIT ANY CRIMINAL OFFENSE.” If the defendant came to the prohibited area and solicited a policeman or somebody else to engage in sex for pay, she would not only be committing a crime, but would also be violating the conditions of her release and subjecting herself to the various sanctions specified in [D.C.Code] § 28-1329(a) [1981]. Accordingly, the practical effect of a stay-away order would be to make the defendant amenable to punishment for going to the area in question during the night time hours without engaging in unlawful activity (e.g. by going to a restaurant, a bar, or a movie).
109 Daily Wash. L. Rptr. at 2220. (Emphasis in original.)
In Bernard II, the court elaborated as follows:
If, on the other hand, Ms. Bernard came to the interdicted area to take her mother to a movie, there would be no discernible harm to the community and, in the Court’s view, no realistic prospect of detection. As the Court stated in In re White, [158 Cal.Rptr. 562, 566, 97 Cal.App.3d 141 (Cal.Ct.App.1979)]
[t]here are simply innumerable situations in which a probationer could be in the map area which are unrelated to prostitution. The condition relates to conduct which is not criminal. Many perfectly legal activities are covered by this condition which have no relationship whatsoever to soliciting (cf. People v. Arvanites (1971) 17 Cal.App.3d 1052, 1063, 95 CaLRptr. 493, striking as too broad a prohibition on picketing and related activities). City buses, the Greyhound Bus and taxicabs pass through the various map areas. Technically, being engaged in a passive activity such as being a mere passenger in public transportation or private transportation would be a violation of the condition.12 In some regards the condition may be related to future criminal conduct. However, the condition is too broad in proscribing every type of activity. Keeping White out of the map area will have a minimal effect on future criminal conduct except possibly in that particular area. As previously noted, there was prosecution testimony in the superior court hearing that this type of probation condition only moves solieit[o]rs to other areas of Fresno. Unlike conditions proscribing hitchhiking or the fre*50quenting of specific places (such as bars, pool rooms, etc.), this condition-is simply too broad. There is little factual nexus between the proscribed activity and future criminality.
The combination of these two truths — no discernible harm to the community and unlikely detection — led this Court to exercise its discretion in favor of freedom of movement. It is also appropriate to observe that, unlike the defendant in In ' re White, Ms. Bernard has not yet been tried on the pending charge and is entitled to a presumption of innocence. Accordingly, the considerations articulated in the above quotation from In re White apply to her a fortiori.
109 Daily Wash. L. RptR. at 2633-34.
Bernard, I and Bernard II were decided a long time, ago, but I hold the same opinion today as I held then in my capacity as a judge of the Superior Court. I.recognize that not all stay-away orders are the same; a stay-away order from a victim of a violent act differs materially from the situation in Bernard, and the reasoning of Bernard would not logically apply. The stay-away order in the present case is likewise far less restrictive than the one the court declined to impose in Bernard. Since the court suggests means by which stay-away orders can be improved, however, I think it appropriate to add that it is not necessarily wise to grant routinely every prosecution request for a stay-away order as a condition of release. In my opinion, a judge would do well to assess the pros and cons of any such proposed order before signing it.

. I note from personal experience, however, that there are unfortunately quite a few criminal defendants in our nation’s - capital who would be unable to read a map.


. The judge was the author of this concurring opinion.


.In an earlier case, Ms. Bernard had been ordered to stay away, between 9 p.m. and 4 a.m., from the area of northwest Washington bordered by T Street in the north, 7th Street in the east, New York Avenue in the south, and 16th Street in the west.


. In the present case, Vaas was driving his car down a main thoroughfare, and this constituted his only criminal contempt.